This is an appeal from a judgment of the district court dissolving a temporary injunction which was granted to restrain the collection of certain state and county taxes assessed against appellant, and the sale of certain personal property of appellant valued at $4,500, levied on to pay said taxes.
There was no proof that said taxes were not due and owing by the appellant. It was incumbent upon plaintiff to establish this fact in order to recover.
The fact that the property levied on was excessive will not avail appellant.
It is a familiar legal maxim that he who seeks equity must do equity. As appellant had not paid the taxes nor offered to pay them, he was in no position to seek equity from a court of justice.
The judgment is affirmed.